Title: From George Washington to Major General Israel Putnam, 25 July 1777
From: Washington, George
To: Putnam, Israel



Head Quarters Pumpton Plains [N.J.] July 25. 1777.
Dear Sir,

Fresh accounts are momently coming in, to confirm the intelligence of the enemy’s fleet having gone to Sea, with the whole or the greatest part of their force. The general opinion is, and a variety of circumstances

make it most probable that their destination is towards Philadelphia; and for this reason, I have to desire you will keep a couple of brigades in constant and complete readiness to cross the River at the shortest notice and march to join me. These Brigades should be two of the strongest you have. They will not be called for ’till the intention of the enemy to operate to the Southward is reduced to a greater certainty than at present exists.
General Clinton informs me that he has ordered to your post a large quantity of hard bread. If it arrives in time, you will direct General Sullivans & Lord Stirlings divisions to draw a sufficiency of it for three days; but lest it should be retarded you must not depend so much upon it as to neglect making other provision. The situation of things will not admit of delay. I am Dr Sir &c.

P:S: To whatever quarter the enemy may direct their motions, whether to the Eastwards, or the Southward, I shall be equally under the necessity of drawing off the principal part of the Continental troops from Peeks Kill to oppose them with, and the attention due to that post and its dependencies, and make it requisite to have the place of those supplied by a competent number of militia. I should imagine about fifteen hundred would answer. You will consult General Clinton on the subject and settle the proportion to be furnished respectively by the States of Connecticut and New York, and when this is done to make application to the former for the number required. General Clinton has power to call out those of the latter. No time should be lost in effecting this necessary measure. In the number I have mentioned I mean to include those who may be already with you. Fifteen hundred Militia in addition to the Continental troops you will have I should think would be fully sufficient.

